DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta et al.(US Publication 2017/0001343) 
Tsuruta et al. discloses a prepreg layering device comprising a feeding head(14) that feeds a prepreg sheet(18) attached to a release sheet(17) onto a stage(11) a winder that winds delamination sheet(35), and a plurality of compactors(43) that move in a direction from the winder to the feeding head(Figure 15) to press the prepreg sheet which are disposed adjacent one another.  Tsuruta et al. discloses two sets of compactors that are adjacent each other and can be lifted and lowered using different lifting mechanisms.[0204]  While the reference does not disclose the two sets of compactors are configured to be independent of one another or a control system that does this, it would have been obvious to one of ordinary skill in the art at the time of filing to have the two sets of compactors independently controlled via a control unit since there would be no need for independent lifting mechanisms for each set of compactors if they were moved in unison and to use a control system to do so since it is well-known and conventional in the manufacturing arts to use control systems to control various parts of a complicated machine.
Regarding claim 3, Tsuruta et al. discloses cutting to a shape.(22)
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta et al. in view of Arriola Arrizabalaga et al.(US Publication 2012/0128810).
Tsuruta et al. discloses a prepreg layering device comprising a feeding head(14) that feeds a prepreg sheet(18) attached to a release sheet(17) onto a stage(11) a winder that winds delamination sheet(35), and a plurality of compactors(43) that move in a direction from the winder to the feeding head(Figure 15) to press the prepreg sheet which are disposed adjacent one another.  Tsuruta et al. does not disclose independently controlling compactors located side by side in the direction transverse top the movement of the compactors. Arriola Arrizabalaga et al. shows compactors(Figure 6) located side by side each with a pneumatic cylinder(14).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a plurality of side by side compactors since this would allow for different shapes of the formed article as shown for example by Arriola Arrizabalaga et al.(Figure 7)
Regarding claim 2, the references also discloses that this assembly of pneumatic cylinders allows adjustment of the width to adjust to a change in width of the surface to be pressed.[0025]  While it does not state that it causes this change in width by lifting the compactors in areas where the material to be pressed is not present, this is implicitly suggested by showing the separate pneumatic cylinders and stating this width can be adjusted.  Also, one in the art reading the reference would have appreciated the most logical and reasonable method of adjusting the width would be to adjust control the individual pneumatic cylinders.  It would have been obvious to one of ordinary skill in the art at the time of filing to lift the compactor in locations where there is no surface to be pressed while keeping it lowered in locations where there is a surface to be pressed since one reading Arriola Arrizabalaga et al. would realize the most logical way of adjusting the width is to independently lift and lower the compactors.[0025]
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta et al. as applied to claim 1 above, and further in view of Madsen et al.(US Publication 2017/0043539).
Tsuruta et al. does not disclose the specifics of the cutting operation though it does show a cutter(22) between the feeding roll and the stage.(Figure 15)  Madsen et al. discloses clamping locations(124) located before the cutting station(126) which cuts the tapes in the width direction.(Figure 1)  It would have been obvious to one of ordinary skill in the art at the time of filing to clamp the tapes between the cutting station and the feeding head since this would keep the tape from falling into the machinery as shown for example by Madsen et al.(Figure 1)  and to use the controller to control the clamp since the purpose of a controller is to control the process ad to use the controller to stop the winding of the release sheet at the time of the cutting since removing the release sheet before the pressing would pull the prepreg off the stage since it is not adhered at that point so the winding would need to be stopped before the pressing begins.
.Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746